82565: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-10820: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82565


Short Caption:MORETTO VS. ELK POINT COUNTRY CLUB HOA, INC.Court:Supreme Court


Lower Court Case(s):Douglas Co. - Ninth Judicial District - 2019-CV-00242Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:03/03/2021 / Wasick, DavidSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:01/27/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantJerome MorettoTodd R. Alexander
							(Lemons, Grundy & Eisenberg)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						


RespondentElk Point Country Club Homeowners' Association, Inc.Joshua Y. Ang
							(Resnick & Louis, P.C./Las Vegas)
						Prescott T. Jones
							(Resnick & Louis, P.C./Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


03/02/2021Filing FeeFiling Fee due for Appeal. Filing fee will be forwarded by the District Court. (SC)


03/02/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-06053




03/02/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-06055




03/03/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: David Wasick. (SC)21-06197




03/03/2021Filing FeeFiling Fee Paid. $250.00 from Lemons, Grundy & Eisenberg.  Check no. 38240. (SC)


03/22/2021Docketing StatementFiled Docketing Statement Civil Appeals (REJECTED PER NOTICE ISSUED 03/22/21). (SC)


03/22/2021Notice/OutgoingIssued Notice of Deficient Docketing Statement. Corrected docketing statement due: 5 days.21-08192




03/23/2021Docketing StatementFiled Corrected Docketing Statement Civil Appeals. (SC)21-08245




03/23/2021Notice/IncomingFiled Certificate of Service (Corrected Docketing Statement). (SC)21-08257




04/12/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-10451




04/13/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)21-10619




04/22/2021Transcript RequestFiled Request for Transcript of Proceedings. (REJECTED PER 4/23/21 NOTICE). (SC)21-11619




04/23/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-11728




04/29/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's transcript request form due: May 12, 2021. (SC)21-12273




04/29/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 03/09/20 and 11/30/20. To Court Reporter: Sunshine Litigation Services. (SC)21-12341




05/06/2021TranscriptFiled Notice from Court Reporter. Chris Naaden stating that the requested transcripts were delivered.  Dates of transcripts: 03/09/20 and 11/30/20. (SC)21-13081




07/09/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  July 26, 2021.  (SC)21-19822




07/22/2021BriefFiled Appellant's Opening Brief. (SC)21-21221




07/22/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 1. (REJECTED PER NOTICE ISSUED ON 7/22/21) (SC)


07/22/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 2. (REJECTED PER NOTICE ISSUED ON 7/22/21) (SC)


07/22/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 3. (REJECTED PER NOTICE ISSUED ON 7/22/21) (SC)


07/22/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 4. (REJECTED PER NOTICE ISSUED ON 7/22/21) (SC)


07/22/2021Notice/OutgoingIssued Notice of Deficient Appendix. Corrected appendix due: 5 days. (SC)21-21249




07/23/2021AppendixFiled Appendix to Appellant's Opening Brief - Volume 1. (SC)21-21364




07/23/2021AppendixFiled Appendix to Appellant's Opening Brief - Volume 2.(SC)21-21366




07/23/2021AppendixFiled Appendix to Appellant's Opening Brief - Volume 3.(SC)21-21369




07/23/2021AppendixFiled Appendix to Appellant's Opening Brief - Volume 4. (SC)21-21372




08/20/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: September 7, 2021. (SC)21-24322




09/07/2021BriefFiled Respondent's Answering Brief. (SC)21-25933




09/07/2021AppendixFiled Respondent's Appendix - Volume 1. (SC)21-25934




09/08/2021AppendixFiled Exhibits to Answering Brief - Volume 1. (SC)21-25991




09/08/2021AppendixFiled Exhibits to Answering Brief - Volume 2. (SC)21-25994




09/08/2021AppendixFiled Exhibits to Answering Brief - Volume 3. (SC)21-25995




09/08/2021AppendixFiled Exhibits to Answering Brief - Volume 4. (SC)21-25997




09/08/2021AppendixFiled Exhibits to Answering Brief - Volume 5. (SC)21-25998




09/08/2021AppendixFiled Exhibits to Answering Brief - Volume 6. (SC)21-25999




09/08/2021AppendixFiled Exhibits to Answering Brief - Volume 7. (SC)21-26001




09/08/2021AppendixFiled Respondent's Index to Appendices. (SC)21-26035




10/06/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: October 21, 2021. (SC)21-28683




10/12/2021BriefFiled Appellant's Reply Brief. (SC)21-29222




10/12/2021Case Status UpdateBriefing Completed/To Screening. (SC)


01/27/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-02721




04/07/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before: Silver/Cadish/Pickering. Author: Cadish, J. Majority: Silver/Cadish/Pickering. 138 Nev. Adv. Opn. No. 24. NNP22-AS/EC/KP. (SC).22-10820




05/02/2022RemittiturIssued Remittitur.  (SC)22-13833




05/02/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


05/20/2022RemittiturFiled Remittitur. Received by County Clerk on May 3, 2022. (SC)22-13833





Combined Case View